DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 1, 24, 28, 40, 42 and 53-56 are pending and under examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "the method according to claim 52" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 52 is cancelled.
 However, in the interest of compact prosecution, as cancelled claim 52 had depended from claim 1, claim 53 is interpreted to depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).





Kuang et al., Ehrich et al. and Grutzmann et al. 
Claims 1, 28, 40, 42, 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al. (Leukemia 22.8 (2008): 1529-1538) in view of Ehrich et al. (WO2011034631; filed 18 March 2010) and Grutzmann et al. (PloS one 3.11 (2008); 8 pages).
 Kuang et al. teach genome-wide analysis to identify possible gene targets of aberrant methylation using genomic DNA from bone marrow samples of patients having acute lymphoblastic leukemia (ALL) ( e.g. Abstract and  Introduction section, pg. 1529; Materials and Methods section, pg. 1529-1530). 
Using methylated CpG island amplification (MCA) coupled with microarray analysis, Kuang et al. identified 404 hypermethylated genes and mapped them to their chromosomal location. This group includes BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Materials and Methods section, pg. 1529-1530; Physical mapping of methylated loci and pathway analysis of microarray data section, pg. 1535, 1537; Fig. 3, pg. 1535; Table 3, pg. 1536; BCAT1 chromosomal location as highlighted in Kuang 2008 Supplementary Table 3, pg. 5 of 6).
 Therefore, as Kuang et al. teach methylation analysis by amplification of BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Physical mapping of methylated loci and pathway analysis of microarray data section, pg. 1535, 1537; Fig. 3, pg. 1535; Table 3, pg. 1536; BCAT1 chromosomal location as highlighted in Supplementary Table 3, pg. 5 of 6), they render obvious the limitations: a method of screening a gene region defined by Hgl9 coordinates chrl2:24964278.. 25102308 in an individual, said method comprising :(a) isolating DNA from a sample from the individual: (c)    amplifying the DNA with primers that amplify the region defined claim 1.
	Kuang et al. teach a method of screening the methylation status of multiple targets by amplification, including the region of chromosome 12 comprising the BCAT1 gene. 
Furthermore, Kuang et al. teach bisulfite treatment in the analysis of other methylation targets (e.g. Materials and Methods section, pg. 1529-1530).
 Regarding the requirement of analysis using primers that hybridize to a plurality of CpG dinucleotides as required by claim 1:
According to the instant specification, the instant invention comprises analysis of bisulfite-treated DNA using MethylLight technology, a method which comprises using primers that hybridize to CpG dinucleotides (e.g. lines 10-15, pg. 48, instant specification).
Ehrich et al. teach methylation analysis of multiple hypermethylated biomarkers, including BCAT1 (e.g. Table 1B, pg. 69; Table 4B; pg. 115).
 Specifically, Ehrich et al. teach quantitative analysis of the BCAT locus, wherein analysis comprises EpiTYPER technology, which comprises bisulfite treatment of target DNA followed by amplification to determine methylation status of a plurality of CpG sites (e.g. Validation using Sequenom ® EpiTYPER™ section, pg. 47-48; Sequenom EpiTYPER™ technology was used to quantitatively measure DNA methylation in maternal and placental samples…For each individual CpG site in a target region the average methylation value across all maternal DNA samples and across all placenta samples was calculated. The difference between average maternal and placenta methylation was then compared to the microarray results...In contrast to microarrays, which focus on identification of methylation differences, the quantitative measurement of DNA rd- 4th para , pg. 47;  Example 3 - Additional Differentially-Methylated Targets section, pg. 59-60; Regions were selected for EpiTYPER confirmation based upon being hypermethylated in placenta relative to PBMC... Additional non-chromosome 21 targets are provided in Table IB, along with a representative genomic sequence from each target in Table 4B as in 2nd para, pg. 59; Tables 1B and 1C provide a description of the different targets, including their location and whether they were analyzed during the different phases of analysis, namely microarray analysis, EpiTYPER 8 analysis and EpiTYPER 73 analysis. A "YES" indicates it was analyzed and a "NO" indicates it was not analyzed. The definition of each column in Table 1B and 1C is listed below as in 1st para, pg. 60; Epityper 8 samples section, 7th item under 1st para, pg. 60; Figure 5 description, pg. 14; depiction of Epityper method in Fig. 5).
According to Table 1B, methylation analysis of the hypermethylated BCAT1 locus was conducted by microarray and Epityper technology (e.g. pg. 69).
 Additionally, Ehrich et al. teach other methods of methylation analysis can be used in conjunction with their method (e.g. Various methylation analysis procedures are known in the art, and can be used in conjunction with the present invention. These assays allow for determination of the methylation state of one or a plurality of CpG islands within a DNA sequence. In addition, the methods maybe used to quantify methylated nucleic acid as in 5th para, pg. 29).
 These methods include MethylLight technology comprising using primers that hybridize to CpG sites, i.e. “biased” primers(e.g. the MethyLight.TM. process begins with a mixed sample of genomic DNA that is converted, in a sodium bisulfite reaction, to a mixed pool of methylation-dependent sequence differences according to standard procedures (the bisulfite process converts unmethylated cytosine residues to uracil). Fluorescence-based PCR is then performed either in an "unbiased" (with primers that do not overlap known CpG methylation sites) PCR reaction, or in a "biased" (with PCR primers that overlap known CpG dinucleotides) reaction. Sequence discrimination can occur either at the level of the amplification process or at the level of the fluorescence detection process, or both… The MethyLight assay may be used as a quantitative test for methylation patterns in the genomic DNA sample, wherein sequence discrimination occurs at the level of probe hybridization… The MethyLight process can be used with a "TaqMan" probe in the amplification process. For example, double-stranded genomic DNA is treated with sodium bisulfite and subjected to one of two sets of PCR reactions using TaqMan. RTM. probes; e.g., with either biased primers and TaqMan. RTM. probe as in 2nd -4th para, pg. 30-1st para, pg. 31). 
Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 using the Epityper technology for quantitative CpG analysis as taught in one embodiment of  Ehrich et al. to include using a different quantitative methylation analysis comprising  bisulfite treatment followed by PCR amplification such as MethylLight technology , wherein “biased” PCR is performed using primers that hybridize to CpG dinucleotides as taught in a different embodiment of Ehrich et al. because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method of detecting methylation of the BCAT1 gene. 
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. to include methylation analysis by bisulfite treatment followed by PCR amplification using primers that hybridize to CpG dinucleotides as taught by the combined teachings of Ehrich et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene.
 Regarding the requirement of methylation analysis of circulating DNA comprising bisulfite treatment as required by claim 1:
 At the time the invention was made, Grutzmann et al. also teach methylation analysis of a cancer- related biomarker, i.e. SEPT9. Specifically, Grutzmann et al. teach a sensitive assay comprising extracting free circulating genomic DNA from blood plasma samples of colorectal cancer patients and subjecting the extracted DNA to bisulfite treatment followed by real-time PCR amplification analysis (e.g. Abstract, pg. 1 of 8;  Patients and Sample processing workflow sections, Methods section, pg. 2 of 8).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. comprising quantitative  methylation analysis by bisulfite treatment followed by PCR amplification using primers that hybridize to a plurality of CpG dinucleotides and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA from blood plasma samples 
 Therefore, as both Kuang et al. and Ehrich et al. teach methylation analysis of hypermethylated BCAT1 locus, the combined teachings of Kuang et al., Ehrich et al. and  Grutzmann et al. render obvious the limitations: A method of screening a gene region defined by Hgl9 coordinates chr12:24964278 . . . 25102308 in an individual, said method comprising:(a) bisulfite converting the isolated circulating DNA from a blood plasma sample from the individual;(b) amplifying the bisulfite converted DNA with primers that  hybridize to a plurality of CpG dinucleotides within Hg19 coordinates chr12:24964278 ... 25102308 or the complement thereof to generate amplified circulating DNA; and (c) detecting the level of methylation of the plurality of CpG dinucleotides in said amplified circulating DNA, wherein the level of methylation is higher relative to a control level of methylation as required by claim 1.
Furthermore, as Kuang et al. teach methylated CpG island amplification of genomic DNA samples from human patients; Ehrich et al. teach MethylLight technology and Grutzmann et al. teach methylation analysis by bisulfite treatment and PCR amplification of genomic DNA in circulating DNA samples from blood plasma, the combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. render obvious claims 28, 40, 42 and 55.
	

claim 53: 	
As noted above, this claim is interpreted to depend from claim 1.
Therefore, as Kuang et al. teach their MCA technique included control DNA from healthy donors (e.g. Materials and Methods section, pg. 1529-1530), the combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. render obvious claim 53.

Kuang et al., Ehrich et al., Grutzmann et al. and Yoshikawa et al. 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al., Ehrich et al. and Grutzmann et al. as applied to claims 1, 28, 40, 42, 53 and 55 above, and further in view of  Yoshikawa et al. (World journal of gastroenterology: WJG 12.36 (2006): 5884-5889).
The combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. render obvious a method of methylation analysis of a gene region defined by chr12:24964278..25102308 in an individual comprising bisulfite treatment followed by PCR amplification of circulating DNA from plasma samples using primers that hybridize to a plurality of CpG dinucleotides. 
However, they do not expressly teach claim 24.
 It is noted that Yoshikawa et al. teach BCAT1, also known as ECA39, is a biomarker associated with the occurrence of colorectal cancer (e.g. throughout the Yoshikawa reference and especially Discussion section, pg. 5887-5888).
 Therefore, Yoshikawa et al. render obvious claim 24.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al., Ehrich et al. and Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene. 

Kuang et al., Ehrich et al., Grutzmann et al. and NCBI Gene ID: 586; GRCh37.13
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al., Ehrich et al. and Grutzmann et al. as applied to claims 1, 28, 40, 42, 53 and 55 above, and further in view of  NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
The combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. render obvious a method of methylation analysis of a gene region defined by chr12:24964278..25102308 in an individual comprising bisulfite treatment followed by PCR amplification of circulating DNA from plasma samples using primers that hybridize to a plurality of CpG dinucleotides. 
claim 54.
According to NCBI, the BCAT1 gene comprises a CpG island in the region 25101540-25102372 (e.g. NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11(24962958..25102035, complement); epigenomics track).
Furthermore, the assembly comprising the CpG island in region 25101540-25102372 was entered 10 June 2009 (e.g. Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11; region 25101540-25102372; entered 10 June 2009).
 Therefore, as the combined teachings of Kuang et al., Ehrich et al. and Grutzmann et al. render obvious methylation analysis of a portion of the BCAT1 gene as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location comprising the  BCAT1 gene as taught by Kuang et al., Ehrich et al. and Grutzmann et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because a skilled artisan would appreciate that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene.
Therefore, the combined teachings of Kuang et al.; Ehrich et al.; Grutzmann et al.; NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 render obvious claim 54.

Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene ID: 586; GRCh37.13
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al. (Leukemia 22.8 (2008): 1529-1538) in view of Ehrich et al.(WO2011034631; filed 18 March 2010); Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al. (World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
As noted above, Kuang et al. teach methylation analysis by amplification of BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Physical mapping of methylated loci and pathway analysis of microarray data section, pg. 1535, 1537; Fig. 3, pg. 1535; Table 3, pg. 1536; BCAT1 chromosomal location as highlighted in Supplementary Table 3, pg. 5 of 6).
Furthermore, Ehrich et al. teach quantitative analysis of the hypermethylated BCAT locus, wherein analysis comprises EpiTYPER technology, which comprises bisulfite treatment of target DNA followed by amplification to determine methylation status of a plurality of CpG sites (e.g. Validation using Sequenom ® EpiTYPER™ section, pg. 47-48; Sequenom EpiTYPER™ technology was used to quantitatively measure DNA methylation in maternal and placental samples…For each individual CpG site in a target region the average methylation value across all maternal DNA samples and across all placenta samples was calculated. The difference between average maternal and placenta methylation was then compared to the microarray results...In contrast to microarrays, which focus on identification of methylation differences, the quantitative measurement of DNA methylation allowed analysis of absolute methylation values as in 3rd- 4th Regions were selected for EpiTYPER confirmation based upon being hypermethylated in placenta relative to PBMC... Additional non-chromosome 21 targets are provided in Table IB, along with a representative genomic sequence from each target in Table 4B as in 2nd para, pg. 59; Tables 1B and 1C provide a description of the different targets, including their location and whether they were analyzed during the different phases of analysis, namely microarray analysis, EpiTYPER 8 analysis and EpiTYPER 73 analysis. A "YES" indicates it was analyzed and a "NO" indicates it was not analyzed. The definition of each column in Table 1B and 1C is listed below as in 1st para, pg. 60; Epityper 8 samples section, 7th item under 1st para, pg. 60; Figure 5 description, pg. 14; depiction of Epityper method in Fig. 5).
According to Table 1B, methylation analysis of the hypermethylated BCAT locus was conducted by microarray and Epityper technology (e.g. pg. 69).
 Additionally, Ehrich et al. teach other methods of methylation analysis can be used in conjunction with their method (e.g. Various methylation analysis procedures are known in the art, and can be used in conjunction with the present invention. These assays allow for determination of the methylation state of one or a plurality of CpG islands within a DNA sequence. In addition, the methods maybe used to quantify methylated nucleic acid as in 5th para, pg. 29).
 These methods include MethylLight technology comprising using primers that hybridize to CpG sites, i.e. “biased” primers (e.g. the MethyLight.TM. process begins with a mixed sample of genomic DNA that is converted, in a sodium bisulfite reaction, to a mixed pool of methylation-dependent sequence differences according to standard procedures (the bisulfite process converts Fluorescence-based PCR is then performed either in an "unbiased" (with primers that do not overlap known CpG methylation sites) PCR reaction, or in a "biased" (with PCR primers that overlap known CpG dinucleotides) reaction. Sequence discrimination can occur either at the level of the amplification process or at the level of the fluorescence detection process, or both… The MethyLight assay may be used as a quantitative test for methylation patterns in the genomic DNA sample, wherein sequence discrimination occurs at the level of probe hybridization… The MethyLight process can be used with a "TaqMan" probe in the amplification process. For example, double-stranded genomic DNA is treated with sodium bisulfite and subjected to one of two sets of PCR reactions using TaqMan. RTM. probes; e.g., with either biased primers and TaqMan. RTM. probe as in 2nd -4th para, pg. 30-1st para, pg. 31). 
Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 using the Epityper technology for quantitative CpG analysis as taught in one embodiment of  Ehrich et al. to include using a different quantitative methylation analysis comprising  bisulfite treatment followed by PCR amplification such as MethylLight technology , wherein “biased” PCR is performed using primers that hybridize to CpG dinucleotides as taught in a different embodiment of Ehrich et al. because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method of detecting methylation of the BCAT1 gene. 
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. to include methylation analysis by bisulfite treatment followed by PCR amplification using primers that hybridize to CpG dinucleotides as taught by the combined teachings of Ehrich et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene.
Regarding the requirement of methylation analysis of circulating DNA comprising bisulfite treatment as required by claim 56:
 At the time the invention was made, Grutzmann et al. teach a sensitive assay comprising extracting free circulating genomic DNA from blood plasma samples of colorectal cancer patients and subjecting the extracted DNA to bisulfite treatment followed by real-time PCR amplification analysis (e.g. Abstract, pg. 1 of 8;  Patients and Sample processing workflow sections, Methods section, pg. 2 of 8).
Furthermore, Yoshikawa et al. teach BCAT1, also known as ECA39, is a biomarker associated with the occurrence of colorectal cancer (e.g. throughout the Yoshikawa reference and especially Discussion section, pg. 5887-5888).
Furthermore, the NCBI database comprises a Gene record indicating the BCAT1 gene comprises a CpG island in the region 25101540-25102372, as indicated by a black arrow in the attached image (e.g. NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11(24962958..25102035, complement); epigenomics track).
region 25101540-25102372; entered 10 June 2009).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. comprising quantitative  methylation analysis by bisulfite treatment followed by PCR amplification using primers that hybridize to a plurality of CpG dinucleotides and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA from blood plasma samples as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because a skilled artisan would appreciate that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene.
Therefore, the combined teachings of Kuang et al., Ehrich et al. Grutzmann et al., Yoshikawa et al.; NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 render obvious the limitations: A method of screening a gene region comprising Hg coordinates chr12:25102018—25102062 in a human suspected of having an adenoma, an adenocarcinoma, a colorectal recurrence, or a colorectal neoplasm, said method claim 56.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 9,765,397
Claims 1, 24, 28, 40, 42, and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538); Ehrich et al.(WO2011034631; filed 18 .
Claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 render obvious a method of methylation analysis comprising amplification of BCAT1 in blood samples.
However, claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.
As noted the current rejections, Kuang et al., Ehrich et al., Grutzmann et al.; Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 53-56.
As claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397, Kuang et al., Ehrich et al.; Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further 
Application 14/400, 313
Claims 1, 24, 28, 40, 42, and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34,35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) , Ehrich et al.(WO2011034631; filed 18 March 2010), Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 34, 35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 render obvious a method of methylation analysis comprising bisulfite conversion and amplification of BCAT1 in blood plasma samples.
However, claims 34, 35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 do not expressly teach methylation analysis of circulating DNA as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.

As claims 34,35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 34,35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313  to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.
This is a provisional nonstatutory double patenting rejection.


U.S. Patent No. 10,941,449 
Claims 1, 24, 28, 40, 42, and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,449 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) , Ehrich et al.(WO2011034631; filed 18 March 2010), Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 1-12 of U.S. Patent No. 10,941,449 render obvious a method of methylation analysis of BCAT1 comprising bisulfite treatment of isolated circulating DNA from blood plasma samples of colorectal cancer patients.
 Furthermore, as claim 4 of U.S. Patent No. 10,941,449 recites measuring methylation of cytosine residues  located at chr12:25102022; chr12:25102039; chr12:25102048; chr12:25102050;  chr12:25102053 and  chr12:25102061, this claim renders obvious the requirement of analysis of gene region chr12:25102018-25102062 as recited in claim 54 of the instant application.
However, claims 1-12 of U.S. Patent No. 10,941,449 do not expressly teach methylation analysis of circulating DNA comprising amplification as required by instant claims 1 and 56.
As noted the current rejections, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 53-56.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1-12 of U.S. Patent No. 10,941,449 to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.


Application 15/315,874
Claims 1, 24, 28, 40, 42, and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 14, 15 and 19-22 of copending Application No. 15/315,874 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) , Ehrich et al.(WO2011034631; filed 18 March 2010), Grutzmann et al. (PloS one 3.11 (2008); 8 pages);  World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 1, 3-10, 12, 14, 15 and 19-22 of copending Application No. 15/315,874 render obvious a method of methylation analysis of BCAT1 comprising chemical conversion of circulating DNA from blood plasma samples of colorectal cancer patients.
However, claims 1, 3-10, 12, 14, 15 and 19-22 of copending Application No. 15/315,874 do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.
As noted the current rejections, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 53-56.
As claims 1, 3-10, 12, 14, 15 and 19-22 of copending Application No. 15/315,874, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 3-10, 12, 14, 15 and 19-22 of copending Application No. 15/315,874   to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by 
This is a provisional nonstatutory double patenting rejection.

U.S. Patent No. 10,590,468 
Claims 1, 24, 28, 40, 42, and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,590,468 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) , Ehrich et al.(WO2011034631; filed 18 March 2010), Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 1-6 of U.S. Patent No. 10,590,468 render obvious a method of methylation analysis of BCAT1 comprising bisulfite treatment and amplification of genomic DNA from large intestine neoplasm samples.

As noted the current rejections, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 53-56.
As claims 1-6 of U.S. Patent No. 10,590,468, Kuang et al., Ehrich et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1-6 of U.S. Patent No. 10,590,468 to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 Applicants present arguments that the individual teachings of Kuang et al.; Grutzmann et al. and Yoshikawa et al. do not teach the amended claims.
 These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 As noted in the current rejection, the teaching of Kuang et al. is relied upon to show that methylation analysis of the BCAT1 gene is known in the art, wherein the method of Kuang comprises methylated CpG island amplification, i.e. MCA, and microarray analysis.
Furthermore, the combined teachings of Ehrich et al. are relied upon to show that methylation analysis of the hypermethylated BCAT1 locus using quantitative CpG analysis comprising bisulfite treatment followed by PCR amplification using primers that hybridize to CpG dinucleotides is known in the art.
Furthermore, the teaching of Grutzmann et al. is relied upon to show that methylation analysis of target genes comprising bisulfite treatment of free circulating DNA is known in the art.
Furthermore, the teaching of Yoshikawa et al. is relied upon to show that BCAT1, also known as ECA39, is a biomarker associated with the occurrence of colorectal cancer. 
In response to applicant's argument that Yoshikawa does not teach or suggest detecting methylation levels of the gene region required by claim 1 from isolated circulating DNA in a blood plasma sample, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the teaching of Yoshikawa et al. is cited to show that BCAT1 is a cancer –related marker that can be included in a panel encompassing markers associated with colorectal cancer.
It is further noted that a skilled artisan would be motivated to combine these teachings because Kuang et al., Ehrich et al. and Grutzmann et al. all teach methods of methylation analysis of target genes of interest and Kuang et al., Grutzmann et al. and Yoshikawa et al. all teach analysis of cancer-related markers. Furthermore, a person of ordinary skill in the art would appreciate that it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and Ehrich et al. to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. because Grutzmann et al. teach the merits of their method comprising bisulfite treatment ( e.g. method is straightforward and minimally invasive as in Abstract, pg. 1 of 8).
Furthermore, as noted in NCBI, the genomic region comprising Hg coordinates chr12:25102018-25102062 comprises CpG sites within the BCAT1 gene. Therefore, NCBI Gene and Genbank records for BCAT1, epigenomics track are applied to meet the requirements of the amended claims.
With regards to the rejection of the instant claims on the grounds of non-statutory double patenting, Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. 
Therefore, non-statutory double patenting rejections are applied with additional prior art to meet the requirements of the amended claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639